80DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 10/10/22 in which claims 1, 3-16, 18-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
		Claims 1, 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742585 in view of U.S. Publication No. 2017/0171135 to Kermelidis.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same method of providing haptic stimulation feedback to users.  


U.S. Patent No. 10,742585
App No. 16/931285
1.  A method comprising: by one or more computing devices, accessing a notification to be sent to a user;  by one or more computing devices, 














determining that a current delivery context of the user indicates a preference for delivery of notifications by haptic stimulation;  by one or more computing 
devices, 

retrieving, from a history service: historical notification data associated with the user with respect to the current delivery context of the notification;  


and ranking conversion scores for each of one or more haptic-enabled delivery channels, wherein a conversion score indicates a probability of the user interacting with the notification; 
 by one or more computing devices, 

determining a notification policy to apply to the 
notification based at least in part on the notification, the historical notification data, the conversion scores, or the current delivery context;  


by one or more computing devices, maintaining a mapping of predefined personal-identification haptic patterns to message-sender IDs, and the 
determining of the notification policy includes determining whether the source of the notification matches one of the mapped message-sender IDs, wherein the sending of the notification to the at least one of the haptic-enabled delivery channels includes executing the predefined personal-identification haptic pattern mapped to the message-sender ID that matches the source of the 
notification; 

 and by one or more computing devices, selectively sending the notification to at least one of the haptic-enabled delivery channels in 
accordance with the notification policy for delivery using haptic stimulation.
A method comprising, by a computing device: accessing a notification to be sent to a user;

identifying an identity of a sender of the notification; determining a personalized haptic pattern associated with the identity of the sender of the notification by looking up the identity of the sender of the notification in a maintained mapping between identifies of one or more senders and their corresponding personalized haptic patterns,
wherein the personalized haptic patterns comprise ideogram representations associated with the identity of the sender of the notification, and wherein the ideogram representations are to be stimulated to the user’s skin;
and sending the notification 
to a first haptic-enabled delivery channel for a delivery of the notification 


using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined haptic pattern. 

3. The method of Claim 1, further comprising: determining that a current delivery context of the user; 




retrieving, from a history service: historical notification data associated with the user with respect to the current delivery context of the notification; 


and ranking conversion scores for each of one or more haptic-enabled delivery channels, wherein a conversion score indicates a probability of the user interacting with the notification;


and determining a notification policy to apply to the notification based at least in part on the notification, the historical notification data, the conversion scores, or the current delivery context of the user.


 


	It would have been obvious to one with ordinary skill in the art to incorporate “using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined haptic pattern” as taught by Kerdemelidis (See paragraph [0057-0058, 0065 and 0069]) in order to provide selective delivery of haptic pattern through the user’s skin.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 8-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. Publication No. 20160306428 to Fleizach et al.

a.	As per claim 1, Kerdemelidis teaches a method comprising, by a computing device: accessing a notification to be sent to a user (See paragraph [0049], which displays and notifies the user through preferably haptic or tactile mechanisms); and sending the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined personalized haptic pattern  (See paragraph [0057-0058, 0065 and 0069]).  Furthermore, Kerdemelidis teaches wherein haptic patterns comprise ideogram representations and wherein ideogram representations are to be stimulated to the user’s skin (See paragraph [0023, 0054, 0055, Coordinated sensation can be perceived as individual letters or symbols). However, Kerdemelidis fails to teach identifying an identity of a sender of the notification; determining a personalized haptic pattern associated with the identity of the sender of the notification by looking up of the identity of the sender of the notification in maintained mapping between identities of one or more senders and their personalized haptic patterns 
		Fleizach et al teaches identifying an identity of a sender of the notification; determining a personalized haptic patterns associated with the identity of the sender of the notification by looking up of the identity of the sender of the notification in maintained mapping between identities of one or more senders and their personalized haptic patterns (See paragraph [0006, 0029, 0035], the custom vibration pattern “Test” may be selected in vibration selection 508 to correspond to the contact “John” in 502. When a mobile device detects that John is calling by detecting the number in mobile number box 504 is calling, the mobile device can actuate haptic feedback in accordance with vibration pattern “Test” and/or play audible sounds in accordance with ringtone “Default” in box 506). Furthermore, Fleizach et al teaches wherein the personalized haptic patterns with the identity of the sender of the notification (See paragraph [0029, 0035]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fleizach et al in the claimed invention of Kerdemelidis in order to actuate haptic feedback corresponding to the vibration pattern to inform a user of the mobile device of the underlying notification event or alert (See paragraph [0009]).

c. 	As per claim 8, Kerdemelidis teaches wherein the applied haptic simulation includes at least one of a distributed pressure force, a pin-point force, a vibration, a scratching sensation, or a tracing sensation to the user's skin (See paragraph [0035]).

d. 	As per claim 9, Kerdemelidis teaches wherein the tracing sensation forms patterns in accordance with the notification, wherein the tracing sensation is achieved by an actuator that applies a moving stimulation to the user's skin, and wherein the actuator is within a housing (See paragraph [0055]).

e. 	As per claim 18, Kerdemelidis teaches wherein the personalized haptic pattern include a letter, a number, or a geometric shape (See paragraph [0069]).

f. 	As per claim 19, Kerdemelidis teaches one or more computer-readable non-transitory storage media embodying software comprising instructions operable when executed to: access a notification to be sent to a user (See paragraph [0049], which displays and notifies the user through preferably haptic or tactile mechanisms); determine personalized haptic pattern associated with the notification based at least on a maintained mapping of the personalized haptic patterns to an identify of a sender of the notification (See paragraph [0057]); and send the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined personalized haptic patterns (See paragraph [0057-0058, 0065 and 0069]). Furthermore, Kerdemelidis teaches wherein haptic patterns comprise ideogram representations and wherein ideogram representations are to be stimulated to the user’s skin (See paragraph [0023, 0054, 0055, Coordinated sensation can be perceived as individual letters or symbols). However, Kerdemelidis fails to teach identify an identity of a sender of the notification; determine personalized haptic patterns associated with identity of the sender of the notification by looking up the identity of the sender of the notification maintained mapping between identities of one or more senders and their corresponding personalized haptic patterns.
		Fleizach et al teaches identify an identity of a sender of the notification; determine personalized haptic patterns associated with identity of the sender of the notification by looking up the identity of the sender of the notification maintained mapping between identities of one or more senders and their corresponding personalized haptic patterns (See paragraph [0006, 0029, 0035], the custom vibration pattern “Test” may be selected in vibration selection 508 to correspond to the contact “John” in 502. When a mobile device detects that John is calling by detecting the number in mobile number box 504 is calling, the mobile device can actuate haptic feedback in accordance with vibration pattern “Test” and/or play audible sounds in accordance with ringtone “Default” in box 506). Furthermore, Fleizach et al teaches wherein the personalized haptic patterns with the identity of the sender of the notification (See paragraph [0029, 0035]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fleizach et al in the claimed invention of Kerdemelidis in order to actuate haptic feedback corresponding to the vibration pattern to inform a user of the mobile device of the underlying notification event or alert (See paragraph [0009]).

g. 	As per claim 20, Kerdemelidis teaches a system comprising: one or more processors  (See paragraph [0065]); and a memory coupled to the processors comprising instructions executable by the processors  (See paragraph [0065]), the processors being operable when executing the instructions to: access a notification to be sent to a user  (See paragraph [0049], which displays and notifies the user through preferably haptic or tactile mechanisms); and send the notification to a first haptic-enabled delivery channel for a delivery of the notification using haptic stimulation to the user's skin, wherein the applied haptic stimulation corresponds to the determined personalized haptic pattern (See paragraph [0057-0058, 0065 and 0069]).  Furthermore, Kerdemelidis teaches wherein haptic patterns comprise ideogram representations and wherein ideogram representations are to be stimulated to the user’s skin (See paragraph [0023, 0054, 0055, Coordinated sensation can be perceived as individual letters or symbols).  However, Kerdemelidis fails to teach identify an identity of a sender of the notification; determine personalized haptic patterns associated with the identity of the sender of the notification by looking up the identity of the sender of the notification in maintained mapping between identities of one or more senders and their corresponding personalized haptic patterns (See paragraph [0006, 0029, 0035], the custom vibration pattern “Test” may be selected in vibration selection 508 to correspond to the contact “John” in 502. When a mobile device detects that John is calling by detecting the number in mobile number box 504 is calling, the mobile device can actuate haptic feedback in accordance with vibration pattern “Test” and/or play audible sounds in accordance with ringtone “Default” in box 506). Furthermore, Fleizach et al teaches wherein the personalized haptic patterns with the identity of the sender of the notification (See paragraph [0029, 0035]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fleizach et al in the claimed invention of Kerdemelidis in order to actuate haptic feedback corresponding to the vibration pattern to inform a user of the mobile device of the underlying notification event or alert (See paragraph [0009]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0136629 to Nguyen.

a. 	As per claim 3, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach determining that a current delivery context of the user; retrieving, from a history service: historical notification data associated with the user with respect to the current delivery context of the notification; and ranking conversion scores for each of one or more haptic-enabled delivery channels, wherein a conversion score indicates a probability of the user interacting with the notification; determining a notification policy to apply to the notification based at least in part on the notification, the historical notification data, the conversion scores, or the current delivery context of the user.
	Nguyen teaches determining that a current delivery context of the user; retrieving, from a history service: historical notification data associated with the user with respect to the current delivery context of the notification (See paragraph [0068]); and ranking conversion scores for each of one or more haptic-enabled delivery channels, wherein a conversion score indicates a probability of the user interacting with the notification (See paragraph [0017]); determining a notification policy to apply to the notification based at least in part on the notification, the historical notification data, the conversion scores, or the current delivery context of the user  (See paragraph [0068 and 0073]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Nguyen in the claimed invention of Kerdemelidis et al in view of Fleizach et al in order to provide smart notifications based on relevance level.

b. 	As per claim 4, Kerdemelidis et al teaches the claimed invention as described above.  Furthermore, Kerdemelidis et al teaches wherein the first haptic-enabled delivery channel is selected among one or more haptic-enabled delivery channels available for the delivery of the notification using haptic stimulation to the user's skin based on the determined notification policy (See paragraph [0035]).

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis et al in view of U.S. Publication U.S. 2016/0306428 to Fleizach et al in and further in view of U.S. Publication No. 2014/0136629 to Nguyen as applied above, and further in view of U.S. Publication No. 2007/0176742 to Hofmann et al.

a. 	As per claim 5, Kerdemelidis et al in view of Nguyen teaches the claimed invention as described above.  However, Kerdemelidis et al fails to teach wherein the notification policy is further based on a priority setting for the notification.
	Hofmann et al teaches wherein the notification policy is further based on a priority setting for the notification (See paragraph [0032]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogmann et al in the claimed invention of Kerdemelidis et al in view of Fleizach et al in order to convey information to a user of a mobile communication device by tactile means (See paragraph [0002]).

b. 	As per claim 6, Kerdemelidis et al in view of Nguyen teaches the claimed invention as described above.  However, Kerdemelidis et al fails to teach wherein an intensity of the applied haptic stimulation to the user's skin is dependent upon the priority setting.
	Hoffmann et al teaches wherein an intensity of the applied haptic stimulation to the user's skin is dependent upon the priority setting (See paragraph [0032]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogmann et al in the claimed invention of Kerdemelidis et al in view of Fleizach et al and further in view of Nguyen in order to convey information to a user of a mobile communication device by tactile means (See paragraph [0002]).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al and further in view of U.S. Publication No. 2013/0227411 to Das et al.

a. 	As per claim 7, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the applied haptic stimulation includes at least one of an applied elevated temperature or lowered temperature from an ambient temperature.
	Das et al teaches wherein the applied haptic stimulation includes at least one of an applied elevated temperature or lowered temperature from an ambient temperature (See paragraph [0035]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Das et al in the claimed invention of Kerdemelidis et al in view of Wu in order to improve flexibility in providing haptic feedback to users.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 9 above, and further in view of U.S.  Publication No. 2012/0062371 to Radivojevic et al.

a. 	As per claim 10, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the actuator is an electromechanical solenoid having an armature directed to, retract from, and extend towards the user's skin.
	Radivojevic et al teaches wherein the actuator is an electromechanical solenoid having an armature directed to, retract from, and extend towards the user's skin (See paragraph [0049]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Radivojevic et al in the claimed invention of Kerdemelidis et al in view of Wu in order to provide skin stimulation.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 9 above, and further in view of U.S. Publication No. 2018/0036531 to Schwarz et al.

a. 	As per claim 11, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the actuator is a blower that selectively applies air pressure to the user's skin.
	Schwarz et al teaches wherein the actuator is a blower that selectively applies air pressure to the user's skin (See paragraph [0297]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Schwarz et al in the claimed invention of Kerdemelidis et al in view of Wu in order to improve flexibility in providing haptic feedback to users

11.	Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 9 above, and further in view of U.S. Publication No. 2017/0068318 to McClure et al.

a. 	As per claim 12, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the actuator comprises ferrofluid that changes shape from a rest shape to an active shape in response to an applied magnetic field, and wherein the ferrofluid applies pressure to the user's skin when in its active shape.
	McClure et al teaches wherein the actuator comprises ferrofluid that changes shape from a rest shape to an active shape in response to an applied magnetic field, and wherein the ferrofluid applies pressure to the user's skin when in its active shape (See paragraph [0075]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of McClure et al in the claimed invention of Kerdemelidis et al in view of Wu in order to improve flexibility in providing haptic feedback to users

b. 	As per claim 13, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein: the housing includes an array of individually actuatable electromagnets; the ferrofluid being trapped between the array of electromagnets and a flexible film that faces the user's skin; and a position of the active shape of the ferrofluid corresponds to a position of an actuated electromagnet.
	McClure et al teaches wherein: the housing includes an array of individually actuatable electromagnets; the ferrofluid being trapped between the array of electromagnets and a flexible film that faces the user's skin; and a position of the active shape of the ferrofluid corresponds to a position of an actuated electromagnet (See paragraph [0075]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of McClure et al in the claimed invention of Kerdemelidis et al in view of WU in order to improve flexibility in providing haptic feedback to users

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 9 above, and further in view of U.S.  Publication No. 2016/0335778 to Smits.

a. 	As per claim 15, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the housing provides planar movement control of the actuator by use of a spirograph.
	Smits teaches wherein the housing provides planar movement control of the actuator by use of a Spirograph (See paragraph [0102 and 0195]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Smits in the claimed invention of Kerdemelidis et al in view of Wu in order to provide tactile feedback to a user of a device.

13.	Claim is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0123775 to Kerdemelidis in view of U.S. 2016/0306428 to Fleizach et al as applied to claim 9 above, and further in view of U.S. Publication No. 2018/0074661 to Zhao et al.

a. 	As per claim 17, Kerdemelidis et al teaches the claimed invention as described above. However, Kerdemelidis et al fails to teach wherein the haptic pattern includes an ideogram representation of the sender of the notification.
	Zhao et al teaches wherein the haptic pattern includes an ideogram representation of the sender of the notification (See paragraph [0012]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Zhao et al in the claimed invention of Kerdemelidis et al in view of WU in order to improve flexibility in providing haptic feedback to users

Allowable Subject Matter
14.	Claims 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444